        Case 2:18-cv-02340-CM-KGS Document 20 Filed 11/01/18 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

JULIE A. SMITH,                                )
                                               )
        Plaintiff/Counterclaim Defendant,      )
                                               )     Case No. 2:18-cv-02340-CM-KGS
v.                                             )
                                               )
KANSAS PUBLIC EMPLOYEES                        )
RETIREMENT SYSTEM,                             )
                                               )
        Defendant/Counterclaim Plaintiff.      )

                                CERTIFICATE OF SERVICE

        Defendant Kansas Public Employees Retirement System notifies the Court that on the

1st day of November 2018, it served responsive documents to Defendant’s Initial Rule 26(a)(1)

Disclosures, served to Plaintiff on October 22, 2018, via an email from our secure file site with a

link to access the documents, identified with Bates Nos. KPERS000001–KPERS000526, to the

following counsel of record:

        Sarah C. Liesen, Esq.
        Alexander Edelman, Esq.
        EDELMAN, LIESEN & MYERS, LLP
        4051 Broadway, Suite 4
        Kansas City, Missouri 64111
        sliesen@elmlawkc.com
        aedelman@elmlawkc.com

        ATTORNEYS FOR PLAINTIFF




30321829v.1
        Case 2:18-cv-02340-CM-KGS Document 20 Filed 11/01/18 Page 2 of 2




                                             Respectfully submitted,

                                             LATHROP GAGE LLP

                                             By:     /s/ Tammy M. Somogye
                                                     Thomas V. Murray – KS Bar No. 7591
                                                     Tammy M. Somogye – KS Bar No. 18210
                                                     10851 Mastin Boulevard
                                                     Building 82, Suite 1000
                                                     Overland Park, Kansas 66210-1669
                                                     Telephone: (913) 451-5106
                                                     Facsimile: (913) 451-0875
                                                     tmurray@lathropgage.com
                                                     tsomogye @lathropgage.com

                                             ATTORNEYS FOR DEFENDANT KANSAS PUBLIC
                                             EMPLOYEES RETIREMENT SYSTEM


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing was electronically filed with the

Court this 1st day of November 2018, which will send a notice of electronic filing to the

following:

        Sarah C. Liesen, Esq.
        Alexander Edelman, Esq.
        EDELMAN, LIESEN & MYERS, LLP
        4051 Broadway, Suite 4
        Kansas City, Missouri 64111
        sliesen@elmlawkc.com
        aedelman@elmlawkc.com

        ATTORNEY FOR PLAINTIFF JULIE A. SMITH


                                             /s/ Tammy M. Somogye
                                             ATTORNEY FOR DEFENDANT




                                               -2-
30321829v.1
